McCulloch, C. J. (dissenting). It is conceded in the opinion of the majority that the conclusion reached is against the weight of authority. The citations in the opinion show that, with a single exception (the case of State ex rel. Ritchie v. Smith, 42 Wash. 237), the authorities uphold statutes substantially identical with the one now under consideration. The majority also find support in the dissenting opinion of Judge Peckham in the case of People v. Warden, 144 N. Y. 529. They also cite the decision in Lochner v. New York, 198 U. S. 45, involving the validity of a statute regulating the hours of labor in bakeshops. If it be conceded that the Lochner case affords any support to the views of the majority, that case has at least fallen into innocuous desuetude in the very court where it was rendered. Bratton v. Chandler, 260 U. S. 110; Adkins v. Children’s Hospital, 261 U. S. 525. I think we should follow the weight of authority, especially since it is in accord with our own decisions on kindred questions. Thompson v. Van Lear, 77 Ark. 506; Williams v. State, 85 Ark. 465; Burrow v. Hot Springs, 85 Ark. 396; Dreyfus v. Boone, 88 Ark. 353; State Med. Bd. v. McCrary, 95 Ark. 511. I fail to see the force of the argument that the inspection feature of the statute and city ordinance should be stricken down merely because the examination and license features are found to be invalid. The lawmakers sought to protect the health of the inhabitants of cities by regulating plumbing, and there is no reason to believe that the inspection provision would not have been enacted without this other provision.- The part of tlie statute in excess of power can be stricken out and the remainder left intact. Oliver v. C. R. I. & P. Ry. Co., 89 Ark. 466; State ex rel. v. Woodruff, 120 Ark. 406; Jones v. Floyd, 129 Ark. 185; Oliver v. Southern Trust Co., 138 Ark. 389; Hamby v. Pittman, 139 Ark. 341; Vietz v. Road Imp. Dist., 139 Ark. 567; McClendon v. Hot Springs, 141 Ark. 114; Davis v. Hot Springs, 141 Ark. 521; Alexander v. Stuckey, 156 Ark. 692. Attention is especially directed to the case of McClendon v. Hot Springs, supra, where a statute was under consideration which provided for a city manager as a public officer, and this court (Mr. Justice Wood speaking for the court) upheld the partial validity of the statute, even though a part was held to be unconstitutional. Mr. Justice Smith agrees with me in these views.